Name: Commission Regulation (EC) No 1398/1999 of 28 June 1999 fixing for the 1999/2000 marketing year the levy in connection with the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: accounting;  EU finance;  beverages and sugar;  marketing
 Date Published: nan

 Avis juridique important|31999R1398Commission Regulation (EC) No 1398/1999 of 28 June 1999 fixing for the 1999/2000 marketing year the levy in connection with the offsetting of storage costs for sugar Official Journal L 163 , 29/06/1999 P. 0039 - 0040COMMISSION REGULATION (EC) No 1398/1999of 28 June 1999fixing for the 1999/2000 marketing year the levy in connection with the offsetting of storage costs for sugarTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector(1), as last amended by Commission Regulation (EC) No 1148/98(2), and in particular Article 8(5) thereof,(1) Whereas Article 8(1) of Regulation (EEC) No 1785/81 provides that the storage costs for sugar and syrups shall be reimbursed at a flat rate by the Member States;(2) Whereas Article 6 of Council Regulation (EEC) No 1358/77(3), as last amended by Regulation (EEC) No 3042/78(4), provides that the levy for Community sugar shall be calculated by dividing the total estimated reimbursed by the estimated quantity of sugar which will be marketed during the sugar marketing year in question; whereas the total estimated reimbursed is to be increased or decreased, as the case may be, by the amounts carried forward from previous marketing years;(3) Whereas Article 8(4) of Regulation (EEC) No 1785/81 provides that the monthly reimbursement shall be fixed by the Council simultaneously with the derived intervention prices; whereas the reimbursement laid down for 1999/2000 should be used to calculate the levy;(4) Whereas, pursuant to Article 4 of Regulation (EEC) No 1358/77, the quantity in store to be taken into account for the reimbursement of any one month's storage costs is equal to the arithmetic mean of the quantities in store at the beginning and end of the month in question; whereas, for the 1999/2000 marketing year, the quantities of Community sugar in store each month may be estimated on the basis of estimated stocks at the beginning of the marketing year, estimated monthly production and the quantities likely to be marketed for domestic consumption or exported during the same month; whereas total average monthly stocks during the 1999/2000 marketing year can be estimated at approximately 95 million tonnes of sugar expressed as white sugar; whereas the total reimbursement for Community sugar can thus be estimated at approximately EUR 314 million for the 1999/2000 marketing year; whereas the balance of previous marketing years can be estimated at a positive amount of EUR 27 million; whereas the detailed rules for the application of the system for offsetting storage costs for sugar provide that the levy is to be fixed per 100 kilograms of white sugar; whereas the quantity of Community sugar which will be marketed during the 1999/2000 marketing year for domestic consumption or for export may be estimated at approximately 14 million tonnes of sugar expressed as white sugar; whereas the levy for Community sugar should therefore be EUR 2,00 per 100 kilograms of white sugar;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year, the levy referred to in the second subparagraph of Article 8(2) of Regulation (EEC) No 1785/81 shall be EUR 2,00 per 100 kilograms of white sugar.Article 2This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 177, 1.7.1981, p. 4.(2) OJ L 159, 3.6.1998, p. 38.(3) OJ L 156, 25.6.1977, p. 4.(4) OJ L 361, 23.12.1978, p. 8.